DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  For better clarify the examiner suggests amending “that item’s corresponding area” to “an area corresponding to the item”   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites tracking inventory and ordering an amount of inventory and/or detecting/tracking a delivery person and verifying an amount stocked and/or a combination of both
	More specifically:
1. A method, comprising: 
tracking item inventory from images of item areas; 
determining based on a rule that a specific item is to be ordered to maintain a desired quantity of the specific item; and 


11. A method, comprising: 
receiving order details for an order of a specific item; 
detecting through images a presence of a delivery person that is providing an amount of the specific item in accordance with the order details; 
tracking the delivery person and the amount of the specific item to an expected restocking location through the images; 
verifying the amount of the specific item was stocked in the expected restocking location through the images; and 


19. 




track item areas having items through images captured by the cameras;
maintain a count for each item in that item's corresponding item area;


track a delivery person within the store when the order is delivered to the store from the supplier through the images; 
verify a particular item associated with the order is stocked in the store in the corresponding item area and includes a correct item amount that conforms to the order through the images; and
 send an acceptance confirmation to the supplier when the particular item in the correct item amount is stocked by the delivery person in the corresponding item area.

The limitations noted above recite concepts of tracking inventory and ordering an amount of inventory and/or detecting/tracking a delivery person and verifying an amount stocked and/or a combination of both.  
The examiner notes the steps as recited in Claim 1 recites tracking item inventory from images of item areas;  determining based on a rule that a specific item is to be ordered to maintain a desired quantity of the specific item; and ... ordering an amount of the specific item from a vendor system to achieve the desired quantity based on the determining. That, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., automatically).  More specifically, the examiner notes that the concepts of recited above are steps the human mind can perform with the aid of pencil and paper (i.e., a person manually viewing and performing such steps). If a claim 
Further, Claim 1 can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (i.e., automatically.).  Accordingly, the Claim 1 recites an abstract idea.
The examiner notes the steps as recited in Claim 11 recites receiving order details for an order of a specific item;  detecting through images a presence of a delivery person that is providing an amount of the specific item in accordance with the order details;  tracking the delivery person and the amount of the specific item to an expected restocking location through the images;  verifying the amount of the specific item was stocked in the expected restocking location through the images; and sending a confirmation to a suppler that provided the specific item indicating that the order details for the order was received and stocked. That, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., automatically).  More specifically, the examiner notes that the concepts of recited above are steps the human mind can perform with the aid of pencil and paper (i.e., a person manually viewing and performing such steps). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, Claim 1 recites an abstract idea. 

Finally, The examiner notes the steps as recited in Claim 19 are a combination of elements from Claim 1 and Claim 11 and thus under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., camera, server w/ processor/medium and a user device and performance of automatically).  More specifically, the examiner notes that the concepts of recited above are steps the human mind can perform with the aid of pencil and paper (i.e., a person manually viewing and performing such steps).. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, Claim 19 recites an abstract idea. 
Further, Claim 19 can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (i.e., (i.e., camera, server w/ processor/medium and a user device and performance of automatically).  Accordingly, the Claim 19 recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of automatically and/or camera, server w/ processor/medium and a user device and performance of automatically to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, recording a customer’s order.
Further, for evidence the examiner cites to Zhang (US 2013/0182114 A1) which teaches in the Background, [0005] - Use of video to monitor retail environments can be very helpful for a business owner. Video can be reviewed in real time, or later after storage, to track inventory, actions of customers and/or employees, to assist in theft detection... To assist in this function, video content analysis systems have been designed. In a video content analysis (VCA) system, video streams are automatically analyzed to identify and classify objects, and to determine physical and temporal attributes of the objects. As a result, a log of analytics data may be stored which covers the performance of camera and server w/ processor/medium as well-understood, routine, and conventional.
Regarding Claim 9-10; these claim recites limitations that further define the same abstract idea as noted in Claim 1.  Therefore they are considered patent ineligible for the reasons given above.
Regarding Claim 12-18; these claim recites limitations that further define the same abstract idea as noted in Claim 11.  Therefore they are considered patent ineligible for the reasons given above.
Regarding Claim 20; this claim recites limitations that further define the same abstract idea as noted in Claim 19.  Therefore they are considered patent ineligible for the reasons given above.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheruku et al. (US 2018/0060804 A1).

Regarding Claim 1;
Cheruku discloses a method, comprising: 
tracking item inventory from images of item areas (FIG. 6-7 and [0019] - In some embodiment, real time image analytics are applied to analyze products on a shelf (or a shelf where products are to be shelved according to a planogram or previous product placements) and determine whether a particular shelf is fully stocked, out of stock, or nearly out of stock. When the quantity of the particular product reaches a particular threshold (that may change depending on the product, rate of depletion, time of day or year, among other factors), the system can trigger one or more alerts to department managers or store associates. Further, the system may initiate a signal to automatically replenish the products on the shelf to maintain on shelf availability (OSA), by notifying one or more associates or workers to pick or obtain products form a stock area and restock the shelf);
determining based on a rule that a specific item is to be ordered to maintain a desired quantity of the specific item (FIG. 6-7 and [0019] - In some embodiment, real time image analytics are applied to analyze products on a shelf (or a shelf where products are to be shelved according to a planogram or previous product placements) and determine whether a particular shelf is fully stocked, out of stock, or nearly out of stock. When the quantity of the particular product reaches a particular threshold (that may change depending on the product, rate of depletion, time of day or year, among other factors), the system can trigger one or more alerts to department managers or store associates. Further, the system may initiate a signal to automatically replenish the products on the shelf to maintain on shelf availability (OSA), by notifying one or more associates or workers to pick or obtain products form a stock area and restock the shelf); and 
automatically ordering an amount of the specific item from a vendor system to achieve the desired quantity based on the determining (FIG. 6-7 and [0019] - [0019] - In some embodiment, real time image analytics are applied to analyze products on a shelf (or a shelf where products are to be shelved according to a planogram or previous product placements) and determine whether a particular shelf is fully stocked, out of stock, or nearly out of stock. When the quantity of the particular product reaches a particular threshold (that may change depending on the product, rate of depletion, time of day or year, among other factors), the system can trigger one or more alerts to department managers or store associates. Further, the system may initiate a signal to automatically replenish the products on the shelf to maintain on shelf availability (OSA), by notifying one or more associates or workers to pick or obtain products form a stock area and restock the shelf and [0053] - At step 704, a request is sent to a distribution center to restock the particular stock item in response to determining that a number of the particular stock item has reached a threshold based on the rate of shelf product depletion and/or the rate of stock product depletion. At step 706, a purchase order and/or a delivery request is sent to a supplier for a predetermined amount of the particular stock item).

Regarding Claim 2;
Cheruku discloses the method to Claim 1.
([0019] - In some embodiment, real time image analytics are applied to analyze products on a shelf (or a shelf where products are to be shelved according to a planogram or previous product placements) and determine whether a particular shelf is fully stocked, out of stock, or nearly out of stock. When the quantity of the particular product reaches a particular threshold (that may change depending on the product, rate of depletion, time of day or year, among other factors), the system can trigger one or more alerts to department managers or store associates).

Regarding Claim 3;
Cheruku discloses the method to Claim 2.
Cheruku further discloses wherein tracking further includes identifying each item area and that item area's corresponding item type from a planogram ([0019] - In some embodiment, real time image analytics are applied to analyze products on a shelf (or a shelf where products are to be shelved according to a planogram or previous product placements) and determine whether a particular shelf is fully stocked, out of stock, or nearly out of stock. When the quantity of the particular product reaches a particular threshold (that may change depending on the product, rate of depletion, time of day or year, among other factors), the system can trigger one or more alerts to department managers or store associates).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheruku et al. (US 2018/0060804 A1) in view of Harish et al. (US 2011/0153466 A1)

Regarding Claim 4
Cheruku discloses the method to Claim 1.
Cheruku fails to explicitly disclose wherein determining further includes obtaining the rule as a manager supplied rule received through an interface to a manager-operated device from a manager.
However, in an analogous art, Harish teaches wherein determining further includes obtaining the rule from an item inventory/ordering system (Harish, [0037] - The inventory management server 108 may determine the quantity of the inventory item in the container of the inventory bin of the inventory system automatically and almost periodically (e.g., every 15 min, every 1 hour). In one or more embodiments, current status of the inventory items may be obtained from the inventory management server 108 and request for updating may be sent to the administrator. The administrator may inspect the status of the inventory items to forward the request for updating the inventory item to a supplier of the inventory item. The aforementioned request for updating the inventory item may include a request for addition of inventory items, a request for retaking excessive items, a request for complete replacement, etc. A threshold quantity value may be set. For example, the threshold quantity value may include a maximum threshold, a minimum threshold and a critical value. The request for updating the inventory items may be generated when the value of the inventory items are lesser than a minimum threshold and/or critical threshold, and/or greater than a maximum threshold. In one or more embodiments, the administrator may define more threshold values or reduce the number of threshold values.).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Harish to the “rules” of Cheruku to include wherein determining further includes obtaining the rule from an item inventory/ordering system.
One would have been motivated to combine the teachings of Harish to Cheruku  to do so as it provides / allows sensor based inventory management system and ... an ease of use. (Harish,, [0002] and [0047])

Regarding Claim 5;
Cheruku discloses the method to Claim 1.
Cheruku fails to explicitly disclose wherein determining further includes obtaining the rule as a manager supplied rule received through an interface to a manager-operated device from a manager.
However, in an analogous art, Harish teaches wherein determining further includes obtaining the rule as a manager supplied rule received through an interface to a manager-operated device from a manager (Harish, [0037] - The inventory management server 108 may determine the quantity of the inventory item in the container of the inventory bin of the inventory system automatically and almost periodically (e.g., every 15 min, every 1 hour). In one or more embodiments, current status of the inventory items may be obtained from the inventory management server 108 and request for updating may be sent to the administrator. The administrator may inspect the status of the inventory items to forward the request for updating the inventory item to a supplier of the inventory item. The aforementioned request for updating the inventory item may include a request for addition of inventory items, a request for retaking excessive items, a request for complete replacement, etc. A threshold quantity value may be set. For example, the threshold quantity value may include a maximum threshold, a minimum threshold and a critical value. The request for updating the inventory items may be generated when the value of the inventory items are lesser than a minimum threshold and/or critical threshold, and/or greater than a maximum threshold. In one or more embodiments, the administrator may define more threshold values or reduce the number of threshold values.).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Harish to the “rules” of Cheruku to include wherein determining further includes obtaining the rule as a manager supplied rule received through an interface to a manager-operated device from a manager.
One would have been motivated to combine the teachings of Harish to Cheruku  to do so as it provides / allows sensor based inventory management system and ... an ease of use. (Harish, [0002] and [0047]).

Regarding Claim 6;
Cheruku and Harish discloses the method to Claim 5.
(Harish, [0046] - The inventory management server 108 may also provide a manual override module 214 to enable the administrator to control and manage the process and activities of the inventory management server 108).
Similar motivation and rationale is noted for the combination of Harish to Cheruku and Harish, as per Claim 5, above.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheruku et al. (US 2018/0060804 A1) in view of Glasgow et al. (US 2015/0178654 A1) and Schaller (US 2003/0212602 A1).

Regarding Claim 7;
Cheruku discloses the method to Claim 1.
Cheruku fails to explicitly disclose wherein automatically ordering further includes sending proposed order details to a manager-operated device and waiting for a predefined amount of elapsed time before automatically ordering the order details with the vendor allowing a manager a chance to cancel or change the order details.
However, in an analogous art, Glasgow teaches wherein automatically ordering further includes sending proposed order details to a manager-operated device and waiting for a predefined amount of elapsed time before automatically ordering the order details with the vendor ... (Glasgow, [0130] - In example embodiments, an elapse of time from the sending of the confirmation notice to the user (in operation 1550) without response may operate as a confirmation by the user. For example, a timestamp field can be added to the conditional action table 1160. The time of notification can be added to the timestamp field. The user preference regarding how long to wait before automatically ordering can be stored in the preferences field of the user table 1130 or in a separate preferences table. Alternatively or additionally, a default system-wide wait value can be used. In operation 1530, if the status of the conditional action indicates that the order is ready for user confirmation at the time elapsed since the time indicated in the timestamp field exceeds the time to wait before automatically ordering, then the process can proceed through operation 1540 as if the user did not want a confirmation notification to operation 1570, in which the order is placed).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Glasgow to the “order” of Cheruku to include wherein automatically ordering further includes sending proposed order details to a manager-operated device and waiting for a predefined amount of elapsed time before automatically ordering the order details with the vendor.
One would have been motivated to combine the teachings of Glasgow to Cheruku  to do so as it provides / allows sensor driven inventory management (Glasgow, [0002])
However, in an analogous art, Schaller teaches ... allowing a manager a chance to cancel or change the order details. (Schaller, [0040] - As shown in FIG. 6, if manager approval is required for the products ordered, the system generates a customer on line or e-mail and an administrator on line or e-mail "approval waiting" message. If the manager logs in and approves the order, the order is submitted, an on line or e-mail of order confirmation is transmitted to the customer and an on line e-mail is transmitted to the warehouse/distribution center or facility 22 to fill the order. If the order is not approved, the system generates an `order rejected` on line message transmitted to the customer).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Shaller to the “ordering” of Cheruku and Glasgow to include allowing a manager a chance to cancel or change the order details.
One would have been motivated to combine the teachings of Shaller to Cheruku and Glasgow to do so as it provides / allows business to business order and inventory management system to fulfill customer requisitions and provide current product inventory information (Shaller, [0012]).


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheruku et al. (US 2018/0060804 A1) in view of Schaller (US 2003/0212602 A1).

Regarding Claim 8;
Cheruku discloses the method to Claim 1.
Cheruku fails to explicitly disclose wherein automatically ordering further includes automatically placing an order with order details after receiving a confirmation from a manager through a manager-operated device.
However, in an analogous art, Schaller teaches wherein automatically ordering further includes automatically placing an order with order details after receiving a confirmation from a manager through a manager-operated device (Schaller, [0040] - As shown in FIG. 6, if manager approval is required for the products ordered, the system generates a customer on line or e-mail and an administrator on line or e-mail "approval waiting" message. If the manager logs in and approves the order, the order is submitted, an on line or e-mail of order confirmation is transmitted to the customer and an on line e-mail is transmitted to the warehouse/distribution center or facility 22 to fill the order. If the order is not approved, the system generates an `order rejected` on line message transmitted to the customer).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Shaller to the “ordering” of Cheruku to include wherein automatically ordering further includes automatically placing an order with order details after receiving a confirmation from a manager through a manager-operated device.
One would have been motivated to combine the teachings of Shaller to Cheruku to do so as it provides / allows business to business order and inventory management system to fulfill customer requisitions and provide current product inventory information (Shaller, [0012]).

Regarding Claim 10;
Cheruku discloses the method to Claim 1.
Cheruku fails to explicitly disclose further comprising, sending an order confirmation and order details from the ordering to one or more of: an inventory/ordering system, a manager-operated device, a frictionless re-order service, and an administrator.
However, in an analogous art, Schaller teaches further comprising, sending an order confirmation and order details from the ordering to one or more of: an inventory/ordering system, a manager-operated device, a frictionless re- order service, and an administrator. (Schaller, [0040] - As shown in FIG. 6, if manager approval is required for the products ordered, the system generates a customer on line or e-mail and an administrator on line or e-mail "approval waiting" message. If the manager logs in and approves the order, the order is submitted, an on line or e-mail of order confirmation is transmitted to the customer and an on line e-mail is transmitted to the warehouse/distribution center or facility 22 to fill the order. If the order is not approved, the system generates an `order rejected` on line message transmitted to the customer).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Shaller to the “ordering” of Cheruku to include further comprising, sending an order confirmation and order details from the ordering to one or more of: an inventory/ordering system, a manager-operated device, a frictionless re-order service, and an administrator. 
One would have been motivated to combine the teachings of Shaller to Cheruku to do so as it provides / allows business to business order and inventory management system to fulfill customer requisitions and provide current product inventory information (Shaller, [0012]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheruku et al. (US 2018/0060804 A1) in view of Edgar (US 2002/0091590 A1).

Regarding Claim 9;
Cheruku discloses the method to Claim 1.
	Cheruku further disclose [the] automatically ordering
Cheruku fails to explicitly disclose wherein ... ordering further includes selecting the vendor as a first vendor within a priority-ordered vendor list that confirms proposed order details can be provided from vendor inventory to satisfy the amount of the specific item and provides an 
However, in an analogous art, Edgar teaches wherein ... ordering further includes selecting the vendor as a first vendor within a priority-ordered vendor list that confirms proposed order details can be provided from vendor inventory to satisfy the amount of the specific item and provides an indication that vendor has an ability to deliver the specific item within a configured number of days (Edgar, [0008] - For example, if all desired products are "available," then program 2080C generates one purchase order 275C to each supplier partner 108S to place the orders. In accordance with one embodiment, all desired products are available if each of the queried products can be provided by a specified date. Such availability may be from one or a combination of the general inventory, bonded inventory, and consignment inventory. However, if any one of the products is not available, then program 2080C takes actions defined by customer 108C. Program 2080C may, for example, generate a report and send it to responsible personnel. Program 2080C may also re-send supply assurance request 271C to another supplier 108S for another supply assurance request. Program 2080C usually uses an approved vendor's list (AVL) to select a supplier 108S in order of priority provided in the AVL. Alternatively, program 2080C can raise an exception to involve human interaction, such as sending an email to personnel in charge of generating the requests 271C or to other appropriate personnel. Because supply assurance replies 285S may include data regarding when a product demand can be met, customer partner 108C can beneficially use the data, such as in re-adjusting his forecast or workload)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Edgar to the “ordering” 
One would have been motivated to combine the teachings of Edgar to Cheruku to do so as it provides / allows verifying product availability in order to automatically generate corresponding purchase orders. (Edgar, [0002]).

Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelberg et al. (US 2010/0138037 A1) in view of Pai et al. (US 2007/0193834 A1).

Regarding Claim 11;
Adelberg discloses method, comprising:
 receiving order details for an order of a specific item ([0269] - For example, the vending stores 100a-b may send inventory information to the data center 502. The data center 502 then processes this information and sends restocking requests to the 3PL services 518. The 3PL services 518 use these requests to pack the products and ship (line 1520) them to restocking service providers 1516. The 3PL service 518 may also send information (line 1518) on the shipment to the restocking service provider 1516. In certain embodiments, this may be a packing slip included with the package. In another or the same embodiment, this may be an electronic data transfer between the two entities);
detecting ... [a] delivery person that is providing an amount of the specific item in accordance with the order details ([0282]-[0283] - The restocking service provider 1516 may be requested to perform physical inventory of all or selected items in the vending store before and/or after restocking. In certain embodiments, a vending store performs automatic verification of the products inside the store (using, e.g., sensors such as optical sensors or RFID sensors) and may request the restocking service provider 1516 to confirm the data);
verifying the amount of the specific item was stocked in the expected restocking location... ([0282]-[0283] - The restocking service provider 1516 may be requested to perform physical inventory of all or selected items in the vending store before and/or after restocking. In certain embodiments, a vending store performs automatic verification of the products inside the store (using, e.g., sensors such as optical sensors or RFID sensors) and may request the restocking service provider 1516 to confirm the data); and 
automatically sending a confirmation to a suppler that provided the specific item indicating that the order details for the order was received and stocked ([0285] - During a subsequent communication session, the vending store uploads to the store network management application 504, for example, information identifying which packages were received, their confirmed contents, any damages, and other relevant details. An integration process uses the received information in the store network management application 504 to update the ERP module 508. In specific embodiments, the process includes updating the perpetual inventory, creating exceptions if the inventory sent does not match the inventory received, and other operations).
Aldenberg fails to explicitly disclose:
detecting through images a presence of a delivery person that is providing ... the specific item in accordance with the order details 

verifying ...the specific item was stocked in the expected restocking location through the images.
However, in an analogous art,  Pai teaches:
detecting through images a presence of a delivery person that is providing an amount of the specific item in accordance with the order details (Pai, [0043] - The delivery process of the present invention can be actively monitored, ensuring the safety of the delivery person and goods being delivered);
tracking the delivery person and ... the specific item to an expected restocking location through the images (Pai, [0040] - While the system is disarmed, the remote agent can use the audio and video signals provided by the equipment at the delivery location to monitor the progress of the delivery at and around the receiving area 202 (step S414) and [0043] - The delivery process of the present invention can be actively monitored, ensuring the safety of the delivery person and goods being delivered);
verifying ...the specific item was stocked in the expected restocking location through the images (Pai, [0040] - While the system is disarmed, the remote agent can use the audio and video signals provided by the equipment at the delivery location to monitor the progress of the delivery at and around the receiving area 202 (step S414) and [0043] - The delivery process of the present invention can be actively monitored, ensuring the safety of the delivery person and goods being delivered).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Pai to the amount of the 
One would have been motivated to combine the teachings of Pai to Adelberg to do so as it provides / allows deliveries to be made at any time without the need for business personnel at the delivery site (Pai, [0003]).

Regarding Claim 12;
Adelberg and Pai discloses the method to Claim 11.
Pai further teaches tracking the delivery person through the images until the delivery person is detected as having exited a store that includes the restocking location (Pai, [0040] - While the system is disarmed, the remote agent can use the audio and video signals provided by the equipment at the delivery location to monitor the progress of the delivery at and around the receiving area 202 (step S414) [0042] - Once the delivery is completed, the delivery person locks the door 206 (step S418) and the remote agent uses the monitoring application on the monitoring server 182 to send another signal that rearms the alarms connected to the doors and motion sensors (step S416) and [0043] - The delivery process of the present invention can be actively monitored, ensuring the safety of the delivery person and goods being delivered). The examiner notes as reasonably constructed the remote agent monitors the progress of the delivery around receiving area thus tracks the delivery person through the images and detects the delivery person exiting and receiving area thus then locking; thus reading on the claim limitation. 

Regarding Claim 13;
Adelberg and Pai discloses the method to Claim 11.
Pai further teaches further comprising, send the order details and the confirmation to one or more of: a manager-operated device, an inventory/ordering system, and an administrator identifier (Pai, [0042]).
Similar motivation and rationale is noted for the combination of Pai to Adelberg and Pai, as per Claim 11, above.

Regarding Claim 14;
Adelberg and Pai discloses the method to Claim 11.
Pai further teaches further comprising, streaming the images as a live video feed to a manager-operated device in real time while the delivery person is being tracked. (Pai, [0040]-[0041] and [0043]).
Similar motivation and rationale is noted for the combination of Pai to Adelberg and Pai, as per Claim 11, above.

Regarding Claim 15;
Adelberg and Pai discloses the method to Claim 11.
Aldenberg further teaches wherein verifying counting each specific item as that specific item is being stocked in the expected restocking location and ensuring a total count of the specific item equals the amount ([0282]-[0283] - The restocking service provider 1516 may be requested to perform physical inventory of all or selected items in the vending store before and/or after restocking. In certain embodiments, a vending store performs automatic verification of the products inside the store (using, e.g., sensors such as optical sensors or RFID sensors) and may request the restocking service provider 1516 to confirm the data).

Regarding Claim 16;
Adelberg and Pai discloses the method to Claim 11.
Pai further teaches wherein verifying further includes verifying an identity of the delivery person through the images (Pai, [0040]).
Similar motivation and rationale is noted for the combination of Pai to Adelberg and Pai, as per Claim 11, above.

Regarding Claim 17;
Adelberg and Pai discloses the method to Claim 11.
Pai further teaches wherein verifying further includes verifying an association between the delivery person and the supplier through the images ([0039]-[0040] - ...the identity of the delivery person can be verified by using an access card and access card reader 130 (as described above) instead of a pushbutton 120, which would have the added benefit of identifying the delivery person as well as detecting the arrival of a delivery. The ID number of the access card can also be transmitted along with the signal from the access control unit 132 to the monitoring center 106. The card ID can be used to look up the delivery person in the database 184 that would include the name for confirmation purposes. The database 184 can also include a picture of the person for comparison with the delivery person. After the monitoring application in this embodiment connects the video from the DVR 110 to the selected monitoring terminal 164, the human agent operating the monitoring terminal 164 can verify the identity of the delivery person. Once the delivery person has been verified, the human agent uses the monitoring application to send signals to disarm the alarm system 116 associated with the delivery location door 206 so that the door sensors 122 do not trigger an alarm (step S408)).
Similar motivation and rationale is noted for the combination of Pai to Adelberg and Pai, as per Claim 11, above.

Regarding Claim 18;
Adelberg and Pai discloses the method to Claim 11.
Pai further teaches wherein verifying further includes verifying an identity of the delivery person or an association between the delivery person and the supplier through an identity card image of an identity card presented to a camera by the delivery person or through the identity card being read by a contactless or contact-based card reader ([0039]-[0040] - ...the identity of the delivery person can be verified by using an access card and access card reader 130 (as described above) instead of a pushbutton 120, which would have the added benefit of identifying the delivery person as well as detecting the arrival of a delivery. The ID number of the access card can also be transmitted along with the signal from the access control unit 132 to the monitoring center 106. The card ID can be used to look up the delivery person in the database 184 that would include the name for confirmation purposes. The database 184 can also include a picture of the person for comparison with the delivery person. After the monitoring application in this embodiment connects the video from the DVR 110 to the selected monitoring terminal 164, the human agent operating the monitoring terminal 164 can verify the identity of the delivery person. Once the delivery person has been verified, the human agent uses the monitoring application to send signals to disarm the alarm system 116 associated with the delivery location door 206 so that the door sensors 122 do not trigger an alarm (step S408)).
Similar motivation and rationale is noted for the combination of Pai to Adelberg and Pai, as per Claim 11, above.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheruku et al. (US 2018/0060804 A1) in view of Adelberg et al. (US 2010/0138037 A1) in view of Pai et al. (US 2007/0193834 A1).

Regarding Claim 19;
Cheruku discloses a system comprising:
cameras configured to capture images within a store (FIG. 1 and FIG. 3, and FIG. 6-7 and [0019] - In some embodiment, real time image analytics are applied to analyze products on a shelf (or a shelf where products are to be shelved according to a planogram or previous product placements) and determine whether a particular shelf is fully stocked, out of stock, or nearly out of stock. When the quantity of the particular product reaches a particular threshold (that may change depending on the product, rate of depletion, time of day or year, among other factors), the system can trigger one or more alerts to department managers or store associates. Further, the system may initiate a signal to automatically replenish the products on the shelf to maintain on shelf availability (OSA), by notifying one or more associates or workers to pick or obtain products form a stock area and restock the shelf); 
(FIG. 1 and FIG. 3);
a user-operated device (FIG. 1 and [0029]-[0030]);
and the frictionless re-order and re-stock service when executed by the processor from the non-transitory computer-readable storage medium cause the processor to (FIG. 1 and FIG. 3): 
track item areas having items through images captured by the cameras store (FIG. 6-7 and [0019] - In some embodiment, real time image analytics are applied to analyze products on a shelf (or a shelf where products are to be shelved according to a planogram or previous product placements) and determine whether a particular shelf is fully stocked, out of stock, or nearly out of stock. When the quantity of the particular product reaches a particular threshold (that may change depending on the product, rate of depletion, time of day or year, among other factors), the system can trigger one or more alerts to department managers or store associates. Further, the system may initiate a signal to automatically replenish the products on the shelf to maintain on shelf availability (OSA), by notifying one or more associates or workers to pick or obtain products form a stock area and restock the shelf); 
maintain a count for each item in that item's corresponding item area (FIG. 6-7 and [0019] - In some embodiment, real time image analytics are applied to analyze products on a shelf (or a shelf where products are to be shelved according to a planogram or previous product placements) and determine whether a particular shelf is fully stocked, out of stock, or nearly out of stock. When the quantity of the particular product reaches a particular threshold (that may change depending on the product, rate of depletion, time of day or year, among other factors), the system can trigger one or more alerts to department managers or store associates. Further, the system may initiate a signal to automatically replenish the products on the shelf to maintain on shelf availability (OSA), by notifying one or more associates or workers to pick or obtain products form a stock area and restock the shelf); 
evaluate rules for each item to determine when a particular count warrants a re-ordering with a supplier (FIG. 6-7 and [0019] - In some embodiment, real time image analytics are applied to analyze products on a shelf (or a shelf where products are to be shelved according to a planogram or previous product placements) and determine whether a particular shelf is fully stocked, out of stock, or nearly out of stock. When the quantity of the particular product reaches a particular threshold (that may change depending on the product, rate of depletion, time of day or year, among other factors), the system can trigger one or more alerts to department managers or store associates. Further, the system may initiate a signal to automatically replenish the products on the shelf to maintain on shelf availability (OSA), by notifying one or more associates or workers to pick or obtain products form a stock area and restock the shelf);
automatically place an order with the supplier based a particular rule when the particular count warrants the re-ordering (FIG. 6-7 and [0019] - [0019] - In some embodiment, real time image analytics are applied to analyze products on a shelf (or a shelf where products are to be shelved according to a planogram or previous product placements) and determine whether a particular shelf is fully stocked, out of stock, or nearly out of stock. When the quantity of the particular product reaches a particular threshold (that may change depending on the product, rate of depletion, time of day or year, among other factors), the system can trigger one or more alerts to department managers or store associates. Further, the system may initiate a signal to automatically replenish the products on the shelf to maintain on shelf availability (OSA), by notifying one or more associates or workers to pick or obtain products form a stock area and restock the shelf and [0053] - At step 704, a request is sent to a distribution center to restock the particular stock item in response to determining that a number of the particular stock item has reached a threshold based on the rate of shelf product depletion and/or the rate of stock product depletion. At step 706, a purchase order and/or a delivery request is sent to a supplier for a predetermined amount of the particular stock item).
Cheruku fails to discloses a system comprising:
track a delivery person within the store when the order is delivered to the store from the supplier through the images; 
verify a particular item associated with the order is stocked in the store in the corresponding item area and includes a correct item amount that conforms to the order through the images; and 
send an acceptance confirmation to the supplier when the particular item in the correct item amount is stocked by the delivery person in the corresponding item area.
However, in an analgous art, Aldenberg teaches a system, comprising:
verify a particular item associated with the order is stocked in the store in the corresponding item area and includes a correct item amount that conforms to the order... ([0282]-[0283] - The restocking service provider 1516 may be requested to perform physical inventory of all or selected items in the vending store before and/or after restocking. In certain embodiments, a vending store performs automatic verification of the products inside the store (using, e.g., sensors such as optical sensors or RFID sensors) and may request the restocking service provider 1516 to confirm the data); and 
send an acceptance confirmation to the supplier when the particular item in the correct item amount is stocked by the delivery person in the corresponding item area m([0285] - During a subsequent communication session, the vending store uploads to the store network management application 504, for example, information identifying which packages were received, their confirmed contents, any damages, and other relevant details. An integration process uses the received information in the store network management application 504 to update the ERP module 508. In specific embodiments, the process includes updating the perpetual inventory, creating exceptions if the inventory sent does not match the inventory received, and other operations).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Aldenberg to order of Cheruku to include verify a particular item associated with the order is stocked in the store in the corresponding item area and includes a correct item amount that conforms to the order..; and  send an acceptance confirmation to the supplier when the particular item in the correct item amount is stocked by the delivery person in the corresponding item area.
One would have been motivated to combine the teachings of Aldenberg to Cheruku to do so as it provides / allows a vending store operator may manage all movements of merchandise among third party logistic (3PL) services, which may include brand owner or retain warehouses, replenishment carriers, which are also referred to as restocking service providers, and actual vending stores (Aldenberg, [0268]).

track a delivery person within the store when the order is delivered to the store from the supplier through the images (Pai, [0040] - While the system is disarmed, the remote agent can use the audio and video signals provided by the equipment at the delivery location to monitor the progress of the delivery at and around the receiving area 202 (step S414) and [0043] - The delivery process of the present invention can be actively monitored, ensuring the safety of the delivery person and goods being delivered);
verify a particular item associated with the ... through the images (Pai, [0040] - While the system is disarmed, the remote agent can use the audio and video signals provided by the equipment at the delivery location to monitor the progress of the delivery at and around the receiving area 202 (step S414) and [0043] - The delivery process of the present invention can be actively monitored, ensuring the safety of the delivery person and goods being delivered).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Pai to the order of Cheruku and Adelberg to include track a delivery person within the store when the order is delivered to the store from the supplier through the images; and verify a particular item associated with the ... through the images.
One would have been motivated to combine the teachings of Pai to Cheruku and Adelberg to do so as it provides / allows deliveries to be made at any time without the need for business personnel at the delivery site (Pai, [0003]).

Regarding Claim 20;
Cheruku and Adelberg and Pai discloses the method to Claim 11
(Pai, [0040]-[0041] and [0043]).
Similar motivation and rationale is noted for the combination of Pai to Cheruku and Adelberg and Pai , as per Claim 11, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627